Opinion filed December 8, 2016




                                        In The


        Eleventh Court of Appeals
                                   _____________

                                 No. 11-16-00192-CR
                                   _____________

                        PRESLEY LOPEZ, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 358th District Court
                              Ector County, Texas
                        Trial Court Cause No. D-45,749


                      MEMORANDUM OPINION
      Appellant, Presley Lopez, originally pleaded guilty to the state jail felony
offense of theft. Pursuant to the terms of the plea agreement, the trial court deferred
a finding of guilt and placed Appellant on community supervision for two years.
The State subsequently filed a motion to proceed with an adjudication of Appellant’s
guilt. At a hearing on the State’s motion, the trial court found four of the State’s five
allegations to be true, revoked Appellant’s community supervision, adjudicated her
guilty of the charged offense, and assessed her punishment at confinement in a state
jail facility for two years. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, a copy of the
clerk’s record, and a form motion for pro se access to the appellate record. Counsel
also advised Appellant of her right to review the record and file a response to
counsel’s brief.1 Appellant has filed neither the motion for pro se access to the
appellate record nor a response to counsel’s brief.
       Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
The record from the adjudication hearing shows that the State presented testimony



       1
         This court granted Appellant thirty days in which to exercise her right to file a response to
counsel’s brief.
                                                  2
about various violations by Appellant of the terms and conditions of her community
supervision as alleged in the State’s motion to adjudicate. The defense rested
without calling any witnesses. Based upon our review of the record, we agree with
counsel that no arguable grounds for appeal exist.
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that she may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                     PER CURIAM


December 8, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3